BURGESS, Justice,
dissenting.
I respectfully dissent. The majority, without specifically mentioning appellant’s points of error, overturns a bench trial. By doing so, the majority disregards those findings of fact and conclusions of law of the trial judge. Points of error one and two deal with grievance and arbitration. Points of error three through six deal with the alleged breach, coordination and garnishment issues. Points of error seven and eight raise the question of the release.
The trial court made the following findings and conclusions:
FINDINGS OF FACT
[[Image here]]
5. That at all times material hereto, there was in full force and effect a labor contract which was negotiated by the Independent Brotherhood of Electrical Workers with Gulf States Utilities Company.
[[Image here]]
15. That Gulf States Utilities Company breached the labor contract entered into between the Independent Brotherhood of Electrical Workers and Gulf States Utilities Company by failing to pay the Plaintiff the contractually specified rate of pay contained within the labor contract during the aforementioned pay periods *882and by withholding money from the Plaintiffs paychecks as an offset for worker’s compensation benefits the Plaintiff was receiving from Texas Employers Insurance Association.
[[Image here]]
CONCLUSIONS OF LAW
1. Any questions concerning the arbi-trability of the Plaintiff’s claim for wages withheld by Gulf States are properly before this Court pursuant to Article VII Sec. I of the applicable labor agreement.
2. The Plaintiff’s claim for wages withheld by Gulf States is not an arbitrable subject. Article VII Sec. I of the applicable labor agreement specifically provides that “changes in salary and wage rates shown in ‘Exhibit A’ are not arbitrable.” The Court further finds that by withholding money from the Plaintiff, Gulf States effectively changed his salary or wage rate.
[[Image here]]
The majority deals with grievance and arbitration separately, but this is not necessary for my analysis. If the reduction of appellee’s wages is a change in the salary and wage rate which is not arbitrable, then the issue of grievance is moot. Arbitration is nothing more than the final step in the grievance procedure. If arbitration is not applicable to a situation, neither is grievance. “Exhibit A” to the contract is the listing of salary and wage rates. Article XIV(l) requires the employer to pay the salary and wage rate shown in “Exhibit A.” The contract language is clear and unambiguous wherein it states:
1. The following subjects shall not be subject to arbitration, and no arbitrator who may be chosen to serve in any arbitration proceeding shall have power to make an award which touches upon such subject.
Subcontracting or contracting out work, changes in salary and wage rates shown in “Exhibit A”,.... (emphasis added)
The phrase “touches upon” is broad indeed. It is certainly not a qualifier in any sense of the word. There is clearly no language which limits the arbitration exclusion to a total change rather than a single change. The trial court’s interpretation of the contract is not one which is totally devoid of logic. Therefore, I would not overturn the judgment on the basis of failure to follow the grievance or arbitration procedures.
Next is the issue of withholding wages from appellee. The majority holds that the coordination plan has been recognized under the contract through Article XV(e). That provision merely states that employee benefits shall not be reduced because of workers’ compensation benefits being coordinated with his salary. The trial court explicitly found that the workers’ compensation benefits received by appellee were for loss of the use of his leg and not for lost wages or loss of wage-earning capacity. The court then found that appellant had no contractual right to withhold the wage. Arguably, the trial court found that the coordination plan was a part of the bargaining agreement, but that such coordination plan only covered those workers’ compensation benefits which were received for lost wages or loss of wage-earning capacity since the benefits plans previously mentioned were tied to wages and the contract intent was to keep the wage level the same for benefit purposes. The majority simply does not address this aspect of the trial judge’s findings.
The trial judge did not make any findings on the release question. A release must be considered as a whole in order to give effect to its general purpose and true intention of the parties. Loy v. Kuykendall, 347 S.W.2d 726, 728 (Tex.Civ.App.-San Antonio 1961, writ ref’d n.r.e.). When reading the entire release it is clear that appellee intended to execute the release for any damages arising out of his personal injury, but reserved the cause of action arising out of the alleged breach of contract of employment in connection with the withholding of his wages. I do concede that appellee used the phrase “for unlawfully garnishing a portion of ... wages” in conjunction with the phrase for “breach of contract.” This, however, should be read *883as the generic “garnishment,”; i.e., a wrongful withholding of wages. In any event, the trial judge did not accept the defense of release, and I am unwilling to say he erred. I would affirm the judgment of the trial court.1 Since the majority fails to do so, I respectfully dissent.

. I would also uphold the trial court’s denial of attorney’s fees raised by appellee in a cross-point. The trial court found that appellee had failed to make proper presentment of his claim.